DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 and 05/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the text on Figure 15 is highly pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 6, 8, 10, 13 and 15-16 are objected to because of the following informalities:
As per claim 1, the limitation “applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch for a first state to a second state, the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch for the first state to the second state within five seconds” should be “applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch from a first state to a second state, the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state within five seconds”.
As per claim 4, the limitation “the surface” should be “a surface”.
As per claim 6, the limitation “the magnetic stimulus” should be “the magnetic field stimulus”.
As per claim 8, the limitation “a global erase step of applying a first voltage that is higher than a threshold voltage, wherein threshold voltage and higher is required alone to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period” should be “a global erase step of applying a first voltage that is higher than a threshold voltage, wherein the first voltage higher than the threshold voltage is required alone to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period”.
As per claims 10 and 13, the limitation “the absolute value” should be “an absolute value”.
As per claim 15, the limitation “wherein the sub-threshold voltage is less than one half of the threshold voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period” should be “wherein the sub-threshold voltage is less than one half of a threshold voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period”.
As per claim 16, the limitation “the composite particles comprising a combination of a magnetic pigment and a non-magnetic pigment, the surface of composite particles being polymer functionalized” should be “the composite particles comprising a combination of a magnetic pigment and a non-magnetic pigment, a surface of the composite particles being polymer functionalized”, “a voltage controller configured to supply voltage between the first electrode and the second electrode” should be “a voltage controller configured to supply a voltage between the first electrode and the second electrode”, “a global erase mode in which the voltage controller applies a first voltage to the magneto-electrophoretic medium, the first voltage being sufficient to drive the charged magnetic particles toward a viewing surface at the first electrode” should be “a global erase mode in which the voltage controller applies a first voltage to the magneto-electrophoretic medium, the first voltage being sufficient to drive [ charged magnetic particles toward a viewing surface at the first electrode”, “a local erase mode in which the voltage controller applies a sub-threshold second voltage on the magneto-electrophoretic medium, and supplemental magnetic field is applied by the stylus on the magneto-electrophoretic medium simultaneously with the sub-threshold second voltage” should be “a local erase mode in which the voltage controller applies a sub-threshold second voltage on the magneto-electrophoretic medium, and a supplemental magnetic field is applied by the stylus on the magneto-electrophoretic medium simultaneously with the sub-threshold second voltage”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-12 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-14, 17 and 23 of US Patent No. 11221685. Although the conflicting claims are not identical, they are not patentably distinct from each other because the following reasons.
Claim 1 of the Present Application
Claim 1 of US Patent No. 11221685

A method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles, the method comprising:


applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch for a first state to a second state,










the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch for the first state to the second state within five seconds.





  
A method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles, the method comprising:


applying a non-electric field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch from a first state to a second state, wherein the first state and the second state differ by at least 10 L*, wherein L* is reflected luminance of the display, where L* has the usual CIE definition:
L* = 116(R/Ro)1/3 -16,
Where R is the reflectance and Ro is a standard reflectance value,


wherein the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state within five seconds, and


wherein the non-electric field stimulus is magnetic, ultrasound, vibration, or heat.




Claim 2 of the Present Application


The method of claim 1, wherein the magnetic field stimulus is provided by a stylus.


Claim 3 of the Present Application

The method of claim 2, wherein the stylus is constructed from a permanent magnet.

Claim 2 of US Patent No. 11221685


The method of claim 1, wherein the non-electric field stimulus is magnetic, and the magnetic stimulus is provided by a stylus 




that was constructed by a permanent magnet.


Claim 4 of the Present Application


The method of claim 2, wherein the stylus comprises a magnet providing a field strength between 10 and 1000 Gauss at the surface of the stylus.


Claim 3 of US Patent No. 11221685


The method of claim 2, wherein the stylus comprises a magnet providing a field strength between 10 and 1000 Gauss at the surface of the stylus.

Claim 5 of the Present Application


The method of claim 2, wherein the stylus has a body with a first end and a second end, comprising:


a first magnet proximal to the first end and providing a first magnetic field between 500 Gauss and 5000 Gauss at the first end;

a second magnet proximal to the second end and providing a second magnetic field between 10 Gauss and 500 Gauss at the second end;

a wireless transmitter within the body; and

a switch on the body of the stylus operatively connected to the wireless transmitter.
Claim 23 of US Patent No. 11221685


The writing system of claim 10, wherein the body of the stylus further has a second end, and wherein the stylus further comprises:

a first permanent magnet proximal to the first end and providing a first magnetic field between 500 Gauss and 5000 Gauss at the first end;

a second permanent magnet proximal to the second end and providing a second magnetic field between 10 Gauss and 500 Gauss at the second end;

a wireless transmitter within the body; and

a switch on the body of the stylus, operatively connected to the wireless transmitter.
Claim 6 of the Present Application


The method of claim 1, wherein the magnetic stimulus is provided by a striped-pole magnetic material.



Claim 4 of US Patent No. 11221685


The method of claim 1, wherein the non-electric field stimulus is magnetic, and the magnetic stimulus is provided by a striped-pole magnetic material.

Claim 7 of the Present Application


The method of claim 1, wherein the magneto-electrophoretic medium comprises electrically-charged ferromagnetic particles.


Claim 5 of US Patent No. 11221685


The method of claim 1, wherein the magneto-electrophoretic medium comprises electrically-charged ferromagnetic particles.

Claim 11 of the Present Application


The method of claim 10, wherein the first time-varying waveform is modified by changing an offset of the first time-varying waveform, or changing a duty cycle of the first time-varying waveform, or changing an amplitude of the first time-varying waveform.



Claim 14 of the Present Application


The method of claim 13, wherein the second time-varying waveform is modified by changing an offset of the second time-varying waveform, or changing a duty cycle of the second time-varying waveform, or changing an amplitude of the second time-varying waveform.





Claim 9 of US Patent No. 11221685


The method of claim 8, wherein the time-varying waveform is modified by changing an offset of the time-varying waveform, or changing a duty cycle of the time-varying waveform, or changing an amplitude of the time-varying waveform.







The method of claim 8, wherein the time-varying waveform is modified by changing an offset of the time-varying waveform, or changing a duty cycle of the time-varying waveform, or changing an amplitude of the time-varying waveform.

Claim 12 of the Present Application


The method of claim 1, wherein the sub-threshold voltage comprises a second time-varying waveform.


Claim 7 of US Patent No. 11221685


The method of claim 6, wherein the sub-threshold voltage comprises a time-varying waveform.
Claim 15 of the Present Application


The method of claim 1, wherein the sub-threshold voltage is less than one half of the threshold voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period.



Claim 6 of US Patent No. 11221685


The method of claim 1, wherein the the sub-threshold voltage is less than one half of a voltage required to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period.

Claim 16 of the Present Application


A writing system comprising:

a magneto-electrophoretic display including:

a first electrode that is light-transmissive,

a second electrode,

a magneto-electrophoretic medium disposed between the first electrode and the second electrode, the magneto-electrophoretic medium comprising composite particles,

the composite particles comprising a combination of a magnetic pigment and a non-magnetic pigment, the surface of composite particles being polymer functionalized;

a stylus having a body having a first magnetic end; and

a voltage controller configured to supply voltage between the first electrode and the second electrode;

the writing system having a viewing surface at the first electrode; and

the writing system having two modes:



a global erase mode in which the voltage controller applies a first voltage to the magneto-electrophoretic medium, the first voltage being sufficient to drive the charged magnetic particles toward a viewing surface at the first electrode, and


a local erase mode in which the voltage controller applies a sub-threshold second voltage on the magneto-electrophoretic medium, and supplemental magnetic field is applied by the stylus on the magneto-electrophoretic medium simultaneously with the sub-threshold second voltage, the sub-threshold second voltage being greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode within five seconds, but the simultaneous application of the sub-threshold second voltage and the supplemental magnetic field being sufficient to drive the charged magnetic particles to the viewing surface at the first electrode and to cause the magneto-electrophoretic medium to switch from a first state to a second state.





Claim 10 of US Patent No. 11221685


A writing system comprising:

a magneto-electrophoretic display including:

a first electrode that is light-transmissive,

a second electrode,

a magneto-electrophoretic medium disposed between the first electrode and the second electrode, the magneto-electrophoretic medium comprising charges magnetic particles,







a stylus having a body having a first magnetic end; and

a voltage controller configured to supply voltage between the first electrode and the second electrode,

wherein the writing system has a viewing surface at the first electrode, and

wherein the writing system and has two modes:


a global erase mode in which the voltage controller provides a first voltage sufficient to drive the charged magnetic particles toward a viewing surface at the first electrode, and



a local erase mode in which the voltage controller applies a sub-threshold second voltage on the magneto-electrophoretic medium, and a supplemental magnetic field is applied by the stylus on the magneto-electrophoretic medium simultaneously with the sub-threshold second voltage, wherein the sub-threshold second voltage is greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode within five seconds, but the simultaneous application of the sub-threshold second voltage and the supplemental magnetic field is sufficient to drive the charged magnetic particles to the viewing surface at the first electrode and to cause the magneto-electrophoretic medium to switch from a first state to a second state.


Claim 17 of the Present Application


The writing system of claim 16, wherein the charged magnetic particles comprise ferromagnetic particles.



Claim 11 of US Patent No. 11221685


The writing system of claim 10, wherein the charged magnetic particles are ferromagnetic.

Claim 18 of the Present Application


The writing system of claim 16, wherein the charged magnetic particles are black.
Claim 12 of US Patent No. 11221685


The writing system of claim 11, wherein the charged magnetic particles are black.


Claim 19 of the Present Application


The writing system of claim 18, wherein the magneto-electrophoretic medium further comprises non-magnetic white particles having an opposite electrical charge from the charged magnetic particles.



Claim 13 of US Patent No. 11221685


The writing system of claim 12, wherein the magneto-electrophoretic medium further comprises non-magnetic white particles having an opposite electrical charge from the charged magnetic particles.

Claim 20 of the Present Application



The writing system of claim 16, wherein the magneto-electrophoretic medium is colored.



Claims 14 and 17 of US Patent No. 11221685


The writing system of claim 12 (16), wherein the magneto-electrophoretic medium is colored.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7, 11-12 and 14-20 of the Present Application anticipates claims 1-7, 9-14, 17 and 23 of US Patent No. 11221685 since pending claims 1-7, 11-12 and 14-20 are a broader version and/or fully contained within patented claims 1-7, 9-14, 17 and 23 of US Patent No. 11221685.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 16, the specification provides no description and it is not known what is the meaning of the term “polymer functionalized”.
	Dependent claims 17-20 are similarly rejected under 35 U.S.C. 112, second paragraph, on the same basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 20160239113).
As per claim 1, Bishop discloses a method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles ([0002]; [0004]), the method comprising:
applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium ([0110]-[0111]; [0120]), thereby causing the magneto-electrophoretic medium to switch for a first state (i.e., dark state) to a second state (i.e., light state), the sub-threshold voltage being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch for the first state to the second state within five seconds ([0110]-[0111]; [0120]; where the sub-threshold voltage of a high voltage rail pulse applied to switch the entire display to its dark state being greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch for the first state to the second state within five seconds).
As per claim 2, Bishop discloses the method of claim 1, wherein the magnetic field stimulus is provided by a stylus (Fig. 1, #20; [0064]).
As per claim 3, Bishop discloses the method of claim 2, wherein the stylus (#20) is constructed from a permanent magnet ([0064]).
As per claim 4, Bishop discloses the method of claim 2, wherein the stylus comprises a magnet providing a field strength between 10 and 1000 Gauss at the surface of the stylus ([0076]; where 1mT is equivalent to 10 Gauss and 0.1T is equivalent to 1000 Gauss).
As per claim 6, Bishop discloses the method of claim 1, wherein the magnetic stimulus is provided by a striped-pole magnetic material ([0064]; [0066]). 
As per claim 7, Bishop discloses the method of claim 1, wherein the magneto-electrophoretic medium comprises electrically-charged ferromagnetic particles ([0059]-[0060]).
As per claim 12, Bishop discloses the method of claim 1, wherein the sub-threshold voltage comprises a second time-varying waveform ([0077]).
As per claim 16, Bishop discloses a writing system (Abstract) comprising:
a magneto-electrophoretic display (Fig. 1, #10; [0057]-[0060]) including:
a first electrode (#18) that is light-transmissive ([0058]),
a second electrode (#14; [0058]),
a magneto-electrophoretic medium disposed between the first electrode (#18) and the second electrode (#14), the magneto-electrophoretic medium comprising composite particles ([0058]-[0060]; [0064]),
the composite particles comprising a combination of a magnetic pigment and a non-magnetic pigment, the surface of composite particles being polymer functionalized ([0059]; [0064]);
a stylus (#20) having a body having a first magnetic end ([0064]; [0067]); and
a voltage controller configured to supply voltage between the first electrode (#18) and the second electrode (#14; [0059]-[0060]; [0095]; [0108]; where a voltage controller is inherently present);
the writing system having a viewing surface at the first electrode (#18; [0057]-[0058]); and
the writing system having two modes:
a global erase mode in which the voltage controller applies a first voltage to the magneto-electrophoretic medium, the first voltage being sufficient to drive the charged magnetic particles toward a viewing surface at the first electrode ([0051]; [0059]-[0060]; [0102]), and
a local erase mode in which the voltage controller applies a sub-threshold second voltage on the magneto-electrophoretic medium, and supplemental magnetic field is applied by the stylus on the magneto-electrophoretic medium simultaneously with the sub-threshold second voltage ([0103]-[0105]; [0116]), the sub-threshold second voltage being greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode within five seconds ([0116]; where the sub-threshold second voltage being greater than zero but insufficient to drive the charged magnetic particles to the viewing surface at the first electrode within five seconds), but the simultaneous application of the sub-threshold second voltage and the supplemental magnetic field being sufficient to drive the charged magnetic particles to the viewing surface at the first electrode and to cause the magneto-electrophoretic medium to switch from a first state to a second state ([0059]-[0060]; [0103]-[0105]; [0116]).
As per claim 17, Bishop discloses the writing system of claim 16, wherein the charged magnetic particles comprise ferromagnetic particles ( [0059]-[0060]).
As per claim 18, Bishop discloses the writing system of claim 16, wherein the charged magnetic particles are black ([0052]).
As per claim 19, Bishop discloses the writing system of claim 18, wherein the magneto-electrophoretic medium further comprises non-magnetic white particles having an opposite electrical charge from the charged magnetic particles ([0081]-[0084]).
As per claim 20, Bishop discloses the writing system of claim 16, wherein the magneto-electrophoretic medium is colored ([0052]; [0074]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Levin (US 8629839). 
As per claim 5, Bishop discloses the method of claim 2, wherein the stylus (Fig. 2B, #220) has a body with a first end and a second end ([0070]), comprising:
a first magnet (#222) proximal to the first end and providing a first magnetic field between 500 Gauss and 5000 Gauss at the first end ([0069]; [0076]; where 0.05 T is equivalent to 500 Gauss and 0.5 T is equivalent to 5000 Gauss);
a second magnet proximal (#222) to the second end and providing a second magnetic field between 10 Gauss and 500 Gauss at the second end ([0069]; [0076]; where 1 mT is equivalent to 10 Gauss and 0.05 T is equivalent to 500 Gauss);
a wireless transmitter within the body ([0063]).
However, Bishop does not explicitly teach a switch on the body of the stylus operatively connected to the wireless transmitter.
Levin teaches a switch (Fig. 7, #708) on the body of the stylus (#700B) operatively connected to the wireless transmitter (#702; col. 6, line 27-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the switch disclosed by Levin to the body of the stylus of Bishop so as to send an acknowledgement or region select signal by engaging the switch.
Allowable Subject Matter
Claims 8-10 and 13 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles, the method comprising applying a magnetic field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch for a first state to a second state does not teach or fairly suggest a global erase step of applying a first voltage that is higher than a threshold voltage, wherein threshold voltage and higher is required alone to cause the magneto-electrophoretic medium to switch from the first state to the second state over a same period, measuring a remnant voltage on the magneto-electrophoretic medium; and if the absolute value of the remnant voltage is higher than 0.3 V, modifying the second time-varying waveform to diminish the remnant voltage on the magneto-electrophoretic medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622